                                    UNITED STATES DISTRICT COURT/
                                                                             I
                                  SOUTHERN DISTRICT OF CALIFORN A                      JUL 2 6 2019
                                                                             .,, CLERK_. ,._IS, D1srn1c"f COURT
                                                                             ~~•UTHERN DISTRICT OF CALIFOfWrt,
UNITED STATES OF AMERICA,                                                                             CfF, . ,. , ,
                                                        Case No. 19-cr-02247-LAB

                                        Plaintiff,
                           vs.
                                                        JUDGMENT OF DISMISSAL
CARLOS ANTONIO PALOMO-BONILLA
                       Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

 •    the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •     a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

       of the offense(s) as charged in the Indictment/Information:
       8: 1326(a), (b) - Removed Alien Found in the United States (Felony)




 Dated:    7 /;_ 1, / Lt:J I 'I
           Tl
                                                     United States Magistrate Judge
